UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Technology Leaders Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 95.06% (Cost $2,245,818) Application Software 1.85% BEA Systems, Inc. (I) 4,160 51,293 Broadcasting & Cable TV 1.64% XM Satellite Radio Holdings, Inc. (Class A) (I) 3,200 45,472 Coal & Consumable Fuels 0.51% Aventine Renewable Energy Holdings, Inc. (I)(L) 900 14,220 Communications Equipment 15.77% Cisco Systems, Inc. (I) 3,640 96,788 Comverse Technology, Inc. (I) 2,925 56,599 Corning, Inc. (I) 3,950 82,318 Finisar Corp. (I)(L) 9,100 29,484 Motorola, Inc. 1,850 36,723 Nokia Corp., American Depositary Receipt (ADR) (Finland) 2,058 45,482 QUALCOMM, Inc. 2,358 88,802 Computer & Electronics Retail 1.37% Best Buy Co., Inc. 750 37,800 Computer Hardware 6.79% Apple Computer, Inc. (I) 1,030 88,302 Hewlett-Packard Co. 2,300 99,544 Computer Storage & Peripherals 6.85% EMC Corp. (I) 6,350 88,836 Rackable Systems, Inc. (I)(L) 2,430 46,413 SanDisk Corp. (I) 1,350 54,270 Data Processing & Outsourced Services 2.14% Euronet Worldwide, Inc. (I) 2,050 59,163 Electrical Components & Equipment 1.21% Color Kinetics, Inc. (I) 1,650 33,346 Electronic Equipment Manufacturers 1.74% International Rectifier Corp. (I) 1,150 47,989 Electronic Manufacturing Services 1.21% Jabil Circuit, Inc. (I) 1,400 33,586 Page 1 John Hancock Technology Leaders Fund Securities owned by the Fund on January 31, 2007 (unaudited) Environmental & Facilities Service 1.95% Force Protection, Inc. (I)(K) 3,000 53,970 Health Care Supplies 0.53% Metabolix, Inc. (I) 920 14,702 Household Appliances 1.68% iRobot Corp. (I) 2,550 46,589 Human Resource & Employment Services 2.23% Monster Worldwide, Inc. (I) 1,250 61,763 Integrated Oil & Gas 1.85% Sasol Ltd. (ADR) (South Africa) 1,500 51,090 Internet Software & Services 9.40% Akamai Technologies, Inc. (I) 1,155 64,888 DivX, Inc. (I)(L) 570 12,073 Google, Inc. (Class A) (I) 160 80,208 Opsware, Inc. (I) 3,500 28,000 Vocus, Inc. (I) 1,600 29,840 Yahoo!, Inc. (I) 1,590 45,013 Movies & Entertainment 1.52% Walt Disney Walt Co. (The) 1,192 41,923 Oil & Gas Equipment & Services 1.42% Grant Prideco, Inc. (I) 1,000 39,180 Semiconductor Equipment 6.50% Cymer, Inc. (I) 1,400 59,122 MEMC Electronic Materials, Inc. (I) 2,300 120,520 Semiconductors 4.84% QuickLogic Corp. (I) 7,500 23,175 Trident Microsystems, Inc. (I) 5,300 110,611 Systems Software 16.00% Adobe Systems, Inc. 2,089 81,199 Macrovision Corp. (I) 4,150 102,629 Microsoft Corp. 2,900 89,494 Oracle Corp. (I) 2,350 40,326 Quality Systems, Inc. (I) 1,000 42,430 Red Hat, Inc. (I) 3,800 86,374 Wireless Telecommunication Services 6.06% American Tower Corp. (Class A) (I) 1,550 61,736 RF Micro Devices, Inc. (I) 10,000 77,200 Sprint Nextel Corp. 1,600 28,528 Page 2 John Hancock Technology Leaders Fund Securities owned by the Fund on January 31, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 4.94% (Cost $136,630) Joint Repurchase Agreement 1.23% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 1-31-07, due 2-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 2.000%, due 1-15-16, 2.375%, due 4-15-11, 2.500%, due 7-15-16, and 3.625%, due 1-15-08). Maturity value: $34,005 5.220 34 34,000 Shares Cash Equivalents 3.71% AIM Cash Investment Trust (T) 102,630 102,630 Total investments (Cost $2,382,448) 100.00% Page 3 John Hancock Technology Leaders Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (L) All or a portion of this security is on loan as of January 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $2,382,448. Gross unrealized appreciation and depreciation of investments aggregated $528,051 and $144,856, respectively, resulting in net unrealized appreciation of $383,195. Footnotes to Schedule of Investments - Page 1 John Hancock Technology Leaders Fund Direct Placement Securities January 31, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's total Value as of Issuer, description date cost investments January 31, 2007 Force Protection, Inc. common stock 12-19-06 $35,250 1.95% $53,970 Direct Placement Securities John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 94.87% (Cost $83,561,005) Aerospace & Defense 0.03% AerCap Holdings NV (Netherlands) (I) 1,450 38,497 Application Software 3.54% BEA Systems, Inc. (I) 57,900 713,907 Mentor Graphics Corp. (I) 91,000 1,692,600 Opsware, Inc. (I) 50,800 406,400 Red Hat, Inc. (I)(L) 50,550 1,149,002 Asset Management & Custody Banks 4.33% Apollo Investment Corp. 15,760 349,872 Bank of New York Co., Inc. (The) 40,470 1,619,205 Franklin Resources, Inc. 9,050 1,077,945 State Street Corp. 25,200 1,790,460 Biotechnology 4.27% Altus Pharmaceuticals, Inc. (I) 42,000 765,240 BioSphere Medical, Inc. (I) 28,150 191,139 Exelixis, Inc. (I) 26,750 262,150 Gilead Sciences, Inc. (I) 18,000 1,157,760 Medarex, Inc. (I) 41,800 563,046 Regeneration Technologies, Inc. (I) 140,000 805,000 Theravance, Inc. (I) 30,000 1,029,600 Coal & Consumable Fuels 0.25% Aventine Renewable Energy Holdings, Inc. (I)(L) 17,900 282,820 Communications Equipment 5.88% Cisco Systems, Inc. (I) 95,450 2,538,015 Comverse Technology, Inc. (I) 44,300 857,205 Corning, Inc. (I) 47,450 988,858 Motorola, Inc. 23,809 472,609 Nokia Corp., American Depositary Receipt (ADR) (Finland) 26,530 586,313 QUALCOMM, Inc. 30,000 1,129,800 Computer & Electronics Retail 0.44% Best Buy Co., Inc. 9,750 491,400 Computer Hardware 3.38% Apple Computer, Inc. (I) 14,350 1,230,225 Hewlett-Packard Co. 58,765 2,543,349 Page 1 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2007 (unaudited) Computer Storage & Peripherals 1.59% EMC Corp. 80,950 1,132,490 SanDisk Corp. (I) 15,950 641,190 Consumer Finance 2.27% American Express Co. 33,150 1,929,993 SLM Corp. 13,150 604,374 Data Processing & Outsourced Services 0.74% Euronet Worldwide, Inc. (I) 28,800 831,168 Diversified Banks 7.23% Bank of America Corp. 60,874 3,200,755 HSBC Holdings Plc (ADR) (United Kingdom) (L) 5,303 486,974 Kookmin Bank (ADR) (South Korea) 7,452 592,658 Wachovia Corp. 53,805 3,039,983 Wells Fargo & Co. 21,050 756,116 Diversified Chemicals 1.83% Bayer AG (Germany) (C) 35,000 2,050,728 Diversified Financial Services 2.46% Citigroup, Inc. 38,350 2,114,236 JPMorgan Chase & Co. 12,550 639,171 Electronic Manufacturing Services 1.87% Jabil Circuit, Inc. 19,900 477,401 MEMC Electronic Materials, Inc. (I) 30,700 1,608,680 Health Care Distributors 0.96% Cardinal Health, Inc. 15,000 1,071,300 Health Care Equipment 4.77% Baxter International, Inc. 25,000 1,241,500 Biomet, Inc. 9,350 396,066 Hospira, Inc. (I) 35,000 1,287,300 NMT Medical, Inc. (I) 40,000 535,600 Northstar Neuroscience, Inc. (I) 39,590 524,963 Stereotaxis, Inc. (I) 41,400 425,592 Thoratec Corp. (I) 51,000 918,510 Health Care Facilities 0.19% Sun Healthcare Group, Inc. (I) 16,990 209,317 Health Care Services 2.98% Aveta, Inc. (I)(S) 97,210 1,652,570 Nektar Therapeutics (I) 105,000 1,333,500 Systems Xcellence, Inc. (Canada) (I) 16,360 344,378 Page 2 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2007 (unaudited) Health Care Supplies 2.85% Inverness Medical Innovations, Inc. (I) 3,200 131,904 Inverness Medical Innovations, Inc. (I)(K) 45,000 1,854,900 PolyMedica Corp. 30,000 1,201,200 Household Appliances 0.53% iRobot Corp. (I)(L) 32,500 593,775 Human Resource & Employment Services 0.73% Monster Worldwide, Inc. (I) 16,500 815,265 Insurance Brokers 0.20% Aon Corp. 6,250 224,125 Integrated Oil & Gas 0.63% Sasol Ltd., (ADR) (South Africa) 20,750 706,745 Internet Software & Services 2.24% Akamai Technologies, Inc. (I) 14,950 839,891 Google, Inc. (Class A) (I) 2,100 1,052,730 Yahoo!, Inc. (I) 21,450 607,250 Investment Banking & Brokerage 4.53% Goldman Sachs Group, Inc. (The) 8,550 1,813,968 Legg Mason, Inc. 11,050 1,158,592 Lehman Brothers Holdings, Inc. 2,850 234,384 Merrill Lynch & Co., Inc. 6,500 608,140 Morgan Stanley 15,050 1,245,989 Life & Health Insurance 1.57% Aflac, Inc. 18,300 871,263 Conseco, Inc. (I) 13,680 271,548 Prudential Financial, Inc. 6,850 610,541 Multi-Line Insurance 4.47% American International Group, Inc. 50,600 3,463,570 Genworth Financial, Inc. (Class A) 29,250 1,020,825 Hartford Financial Services Group, Inc. (The) 5,450 517,259 Oil & Gas Equipment & Services 0.46% Grant Prideco, Inc. (I) 13,050 511,299 Pharmaceuticals 14.77% Anesiva, Inc. (I) 60,000 484,800 Auxilium Pharmaceuticals, Inc. (I) 100,000 1,382,000 BioMimetic Therapeutics, Inc. (I) 30,000 462,000 Cubist Pharmaceuticals, Inc. (I) 75,000 1,380,000 Johnson & Johnson 20,000 1,336,000 MGI Pharma, Inc. (I) 50,000 961,000 Roche Holding AG (Switzerland) 7,000 1,311,027 Santarus, Inc. (I) 40,000 278,400 Page 3 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2007 (unaudited) Schering-Plough Corp. 60,000 1,500,000 Sepracor, Inc. (I) 37,500 2,139,750 Shire Plc (ADR) (United Kingdom) 75,000 4,761,000 Spectrum Pharmaceuticals, Inc. (I) 80,000 515,200 Property & Casualty Insurance 0.77% Ambac Financial Group, Inc. 9,150 806,115 Employers Holdings, Inc. (I) 240 4,793 Tower Group, Inc. 1,550 52,080 Real Estate Management & Development 0.07% Meruelo Maddux Properties, Inc. (I) 7,130 76,148 Reinsurance 1.29% PartnerRe Ltd. (Bermuda) 16,800 1,142,400 Platinum Underwriters Holdings Ltd. (Bermuda) 10,200 304,470 Semiconductor Equipment 0.70% Cymer, Inc. (I) 18,600 785,478 Semiconductors 2.27% RF Micro Devices, Inc. (I)(L) 137,000 1,057,640 Trident Microsystems, Inc. (I)(L) 70,850 1,478,640 Specialized Finance 0.47% Nasdaq Stock Market, Inc. (I) 15,410 525,173 Systems Software 5.96% Adobe Systems, Inc. (I) 25,000 971,750 Macrovision Corp. (I) 54,250 1,341,603 Microsoft Corp. 121,850 3,760,291 Oracle Corp. (I) 34,250 587,730 Thrifts & Mortgage Finance 0.62% Hudson City Bancorp., Inc. 50,570 696,349 Wireless Telecommunication Services 0.73% American Tower Corp. (Class A) (I) 20,500 816,515 Page 4 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 5.13% (Cost $5,735,457) Joint Repurchase Agreement 1.15% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 1-31-07, due 2-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 2.000%, due 1-15-16, 2.375%, due 4-15-11, 2.500%, due 7-15-16, and 3.625%, due 1-15-08). Maturity value: $1,283,186 5.220 1,283 1,283,000 Shares Cash Equivalents 3.98% AIM Cash Investment Trust (T) 4,452,457 4,452,457 Total investments (Cost $89,296,462) 100.00% Page 5 John Hancock Growth Trends Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (L) All or a portion of this security is on loan as of January 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $1,652,570 or 1.48% of the Fund's total investments as of January 31, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $89,296,462. Gross unrealized appreciation and depreciation of investments aggregated $25,708,668 and $3,217,228, respectively, resulting in net unrealized appreciation of $22,491,440. Footnotes to Schedule of Investments - Page 1 John Hancock Growth Trends Fund Direct Placement Securities January 31, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost total investments January 31, 2007 Inverness Medical Innovations, Inc. 8-17-06 $1,361,250 1.66% $1,854,900 Direct Placement Securities John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 83.43% (Cost $202,866,475) Apparel Retail 1.87% New York & Co., Inc. (I)(L) 385,000 5,624,850 Apparel, Accessories & Luxury Goods 3.74% Hartmarx Corp. (I) 343,000 2,394,140 Warnaco Group, Inc. (The) (I) 312,500 8,840,625 Application Software 6.16% Parametric Techonology Corp. (I) 278,300 5,515,906 Transaction Systems Architects, Inc. (Class A) (I) 204,700 7,399,905 Witness Systems, Inc. (I) 246,200 5,573,968 Auto Parts & Equipment 1.64% LKQ Corp. (I)(L) 230,700 4,941,594 Coal & Consumable Fuels 0.30% James River Coal Co. (I)(L) 134,300 890,409 Communications Equipment 1.71% Avocent Corp. (I) 148,300 5,122,282 Electronic Equipment Manufacturers 3.19% Daktronics, Inc. 277,500 9,593,175 Electronic Manufacturing Services 3.68% Trimble Navigation Ltd. (I) 195,100 11,038,758 Health Care Equipment 5.26% Cantel Medical Corp. (I) 154,000 2,500,960 Hologic, Inc. (I)(L) 55,500 3,083,025 Kensey Nash Corp. (I)(L) 190,200 6,025,536 SurModics, Inc. (I)(L) 116,100 4,174,956 Health Care Services 3.87% Air Methods Corp. (I) 178,300 4,824,798 inVentiv Health, Inc. (I)(L) 193,400 6,786,406 Health Care Supplies 2.84% Inverness Medical Innovations, Inc. (I)(L) 147,300 6,071,706 The Cooper Companies, Inc. 51,500 2,456,550 Page 1 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2007 (unaudited) Health Care Technology 0.67% Emageon, Inc. (I)(L) 167,000 2,004,000 Home Entertainment Software 1.26% Take-Two Interactive Software, Inc. (I)(L) 217,100 3,773,198 Hotels, Resorts & Cruise Lines 3.62% Gaylord Entertainment Co. (I) 196,700 10,869,642 Industrial Machinery 4.58% Chart Industries, Inc. (I) 200,546 3,216,758 CLARCOR, Inc. 118,500 4,107,210 Watts Water Technologies, Inc. 146,300 6,432,811 Internet Software & Services 0.99% TheStreet.com, Inc. 299,000 2,960,100 Investment Banking & Brokerage 0.19% SWS Group, Inc. 22,400 565,152 IT Consulting & Other Services 1.50% Lionbridge Technologies, Inc. (I) 697,000 4,509,590 Life Sciences Tools & Services 1.95% Kendle International, Inc. (I) 151,100 5,868,724 Oil & Gas Equipment & Services 0.50% Metretek Technologies, Inc. (I)(L) 115,500 1,501,500 Oil & Gas Exploration & Production 4.51% Forest Oil Corp. (I) 91,200 2,911,104 Mariner Energy, Inc. (I) 209,600 4,215,056 PetroQuest Energy, Inc. (I) 491,500 6,404,245 Personal Products 1.36% Inter Parfums, Inc. 205,600 4,095,552 Property & Casualty Insurance 4.65% James River Group, Inc. (I) 52,300 1,609,271 National Interstate Corp. 81,600 2,197,488 Philadelphia Consolidated Holding Corp. (I) 225,300 10,152,018 Publishing 1.19% Courier Corp. 90,200 3,586,352 Railroads 1.89% Genesee & Wyoming, Inc. (Class A) (I) 201,100 5,669,009 Page 2 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2007 (unaudited) Regional Banks 6.74% Boston Private Financial Holdings, Inc. 180,200 5,211,384 First Community Bancorp. (Class A) 87,500 4,663,750 Placer Sierra Bancshares 140,500 3,862,345 SVB Financial Group (I) 139,100 6,489,015 Semiconductors 1.84% Silicon Image, Inc. (I) 456,700 5,521,503 Specialty Chemicals 4.24% Arch Chemicals, Inc. 123,200 4,155,536 Cytec Industries, Inc. 147,100 8,564,162 Specialty Stores 3.85% Build-A-Bear Workshop, Inc. (I)(L) 191,800 5,771,262 Tractor Supply Co. (I)(L) 115,000 5,787,950 Systems Software 1.51% Secure Computing Corp. (I) 682,000 4,542,120 Thrifts & Mortgage Finance 0.95% TierOne Corp. 94,300 2,840,316 Water Utilities 1.18% Aqua America, Inc. (L) 160,200 3,558,042 Interest Par value Issuer, description, maturity date rate Value Short-term investments 16.57% (Cost $49,764,005) Joint Repurchase Agreement 2.25% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald & Co.  Dated 1-31-07 due 2-1-07 (secured by U.S. Treasury Inflation Indexed Notes 2.000% due 1-15-16, 2.375% due 4-15-11, 2.500% due 7-15-16 and 3.625% due 1-15-08). Maturity value: $6,767,981 5.220 6,767 6,767,000 Shares Cash Equivalents 14.32% AIM Cash Investment Trust (T) 42,997,005 42,997,005 Total investments (Cost $252,630,480) 100.00% Page 3 John Hancock Small Cap Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (T) Represents investment of securities lending collateral. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $252,630,480. Gross unrealized appreciation and depreciation of investments aggregated $55,345,483 and $7,736,244, respectively, resulting in net unrealized appreciation of $47,609,239. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Equity Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 2, 2007
